t c memo united_states tax_court alex morgan foster petitioner v commissioner of internal revenue respondent docket no filed date alex morgan foster pro_se lloyd t silberzweig and debra k moe for respondent memorandum opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions the issues for decision are whether the proceeds of a settlement entered into between petitioner and his former employer are excludable from income under sec_104 whether petitioner is liable for self-employment_tax under sec_1401 with respect to such proceeds and whether petitioner is liable for an accuracy- related penalty for negligence or disregard of rules or regulations pursuant to sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in danville california at the time he filed his petition background from date through date petitioner worked as an attorney for the legal department of american building maintenance industries inc hereinafter abmi during the period of his employment petitioner worked under the supervision of the general counsel to abmi harry kahn 2the parties have stipulated that during the taxable_year at issue petitioner received dividend income in the amount of dollar_figure received interest_income in the amount of dollar_figure and received additional capital_gains in the amount of dollar_figure and incurred ordinary and necessary business_expenses in the amount of dollar_figure hereinafter kahn petitioner's responsibilities consisted primarily of reviewing various service contracts within a short time of his hiring a strained relationship developed between petitioner and kahn as demonstrated by the record the two differed as to the need for a computerized management information system disagreed as to the proper means of settling a particular lease dispute and discussed a clash of personalities between petitioner and kahn's secretary on date kahn apprised petitioner that his performance at abmi was unsatisfactory shortly thereafter on date kahn fired petitioner on date petitioner sent two personal and confidential letters to david anacker hereinafter anacker the president and chief_executive_officer of abmi petitioner opined in both letters that kahn's termination of his employment had been wrongful under the law in support petitioner recounted the incidents listed previously and in pertinent part wrote that general counsel's action of termination came as a surprise in view of my short tenure the huge backlog which was worked off and the problems which were necessary to overcome to accomplish a smooth functioning of the legal department in my opinion i should have been given professional guidance if my work was not satisfactory time for me to make corrections and implementation of criticisms by general counsel should have been allowed before precipitous action such as termination i fear that irreparable harm has been done to my near term job hunting success it will be difficult at best to explain to prospective new employers such a short tenure at abmi given that i have already started to accrue damages such as lost wages i suggest you consider the following offer of settlement this is not to be construed as an admission of liability but merely as an offer of settlement a lump sum payment to me amounting to months salary and benefits ignoring deductions which would normally be made under payroll conditions should be paid to me forthwith in my opinion a court or jury would find at least one years salary would be in order as damages if it is found that general counsel breached an employment agreement to employ me shortly after his receipt of the date letters anacker instructed kahn to prepare a memorandum detailing the events surrounding petitioner's termination a copy of this memorandum was introduced at trial bearing the date date the memorandum essentially sets forth kahn's belief that petitioner had produced substandard work while at abmi kahn states therein that petitioner was given several opportunities to improve his performance but failed to do so at some point soon after kahn prepared his memorandum anacker met with petitioner during this meeting the two apparently reached an understanding regarding petitioner's grievances thereafter anacker had a proposed settlement agreement executed on behalf of abmi and sent to petitioner in relevant part the proposed agreement provided petitioner a lump- sum payment in the amount of dollar_figure to satisfy any and all claims known or unknown against abmi subsequent to his receipt of the proposed settlement agreement petitioner sent two additional personal and confidential letters to anacker on date in one of these letters petitioner stated that we discussed that this settlement would be in payment of my tort claim thereby making the settlement non- taxable this is very important to me in my opinion such a settlement can be made and therefore i must insist on such terms in the second letter petitioner wrote i have also revised the lump sum settlement amount pursuant to our conversations to account for deductions made from my last check moreover i have shortened the period that abmi would pay for my medical dental benefits in effect the gross number is dollar_figure less than a hundred dollar rounding bias in my favor clearly too a round number would be a great asset in beating an irs audit should i be challenged on date petitioner and anacker signed a final settlement agreement hereinafter the agreement in pertinent part the agreement provides that a conditions of agreement this agreement is based on the fact that foster may otherwise institute or continue actions or participate in actions against abmi arising from foster's employment or the severance thereof and or conduct affecting in any way their relationships to date foster and abmi desire to completely resolve and settle any and all such disputed claims foster may have against abmi the terms of this agreement set forth the full obligations of the parties the parties have no further obligations aside from those expressed in this agreement it is agreed and understood by the parties that neither the fact that settlement has occurred nor the fact that abmi provides consideration for the release of claims can be construed as an admission of any liability or wrongdoing on the part of abmi both parties expressly deny any liability to the other party the parties enter into this agreement in order to resolve disputed claims and to avoid unnecessary litigation no admission of liability of either party can be applied sic from foster's separation or the fact or terms of settlement consideration payable under the terms of this agreement shall be deemed by the parties as settlement of said disputed claim between the parties b terms of settlement abmi shall pay to foster the sum of twenty thousand dollars dollar_figure payable as set forth below settlement payment shall be paid to foster personally in four installments on date receipt of which is hereby acknowledged by p m and on the 15th day of the ensuing three months may june and july abmi may file an irs form_1099 if required_by_law for the installments required by this paragraph b the parties agree that upon execution by the parties to this agreement foster shall be an independent_contractor and may represent himself as of counsel to abmi permissive use of this title does not signify that foster is actually employed by abmi of counsel status shall terminate at the earliest of foster's permanent employment or date foster agrees to and hereby does voluntarily release and forever discharge abmi from any and all claims demands damages and actions and causes of every kind known or unknown arising out of or any way connected with foster's employment foster agrees that he will not continue institute or participate in any legal proceedings of any kind whatsoever in any forum agency court or tribunal against abmi occurring prior to the execution by the parties of this agreement claims as used herein shall include all actions claims and or grievances whether actual or potential known or unknown and specifically but not exclusively all claims which foster may have arising out of his employment or severance thereof all such claims are forever barred by this agreement regardless of the forum in which such claim s might be brought the parties expressly acknowledge that this agreement is intended to include all claims which foster does not know or expect to exist in his favor at the time of execution of this agreement which claims are hereby extinguished pursuant to the terms of the agreement petitioner received payments from abmi totaling dollar_figure during the taxable_year on or about date abmi issued to petitioner an internal_revenue_service irs form 1099-misc which reported nonemployee compensation paid to him in the amount of dollar_figure for petitioner reported the dollar_figure settlement received as gross_receipts or sales on schedule c of his federal_income_tax return he claimed as an offset against this amount a deduction for personal injury settlem sic in the amount of dollar_figure this deduction was claimed to reflect the judgment of petitioner's accountant that dollar_figure of the settlement was attributable to lost wages and that dollar_figure was attributable to tort like claims excludable under sec_104 petitioner now claims however that his method of reporting the settlement was erroneous and that the entire amount received should have been excluded from income under sec_104 exclusion of settlement proceeds respondent determined in the notice_of_deficiency that no part of the dollar_figure settlement was excludable from petitioner's income according to respondent petitioner has not established that this amount was received as damages on account of personal injuries as defined under sec_104 petitioner disagrees arguing that the settlement was meant to address a plethora of tort claims against abmi including wrongful termination of employment under california law retaliatory discharge first amendment claims malicious prosecution defamation disparagement trade libel emotional distress and national origin discrimination although sec_61 defines gross_income to include all income from whatever source derived an exception may be found under sec_104 and the regulations thereunder sec_104 provides that the amount of any damages received whether by suit or agreement on account of personal injuries or sickness is excludable from gross_income sec_1_104-1 income_tax regs provides that the term damages received whether by suit or agreement means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution in determining whether a settlement payment was intended to compensate for personal injuries we are not concerned with the validity of the claims settled by the settlement or legal suit 58_tc_32 rather we focus on the nature of the matter settled id for purposes of sec_104 we look to state law here california law to decide the nature of a claim see 403_us_190 in a case such as this where the settlement lacks express language stating that the payment was made on account of personal injuries the intent of the payor in making the payment is the most important factor to be discerned 349_f2d_610 10th cir affg tcmemo_1964_33 this is a factual determination and is made based upon an examination of all the evidence seay v commissioner supra pincite petitioner argues that a host of tort claims were settled by his agreement with abmi petitioner has not demonstrated however that anacker as representative of abmi the payor was aware of such claims at the time the agreement was negotiated see galligan v commissioner tcmemo_1993_605 based on the record the most that can be said is that petitioner apprised anacker of a potential action for breach of the covenant of good_faith and fair dealing implied in a claimed employment contract with abmi even if we accept arguendo that petitioner's employment was not at-will and that there was a breach of an implied covenant the relief for such a breach is limited under california law to traditional contractual remedies see mundy 3california labor code sec west provides in relevant part an employment having no specified term may be terminated at the will of either party on notice to the other 4we note that even in the case of at-will employment tort remedies are available to an employee if he or she is terminated in contravention of public policy e g tameny v atlantic richfield co p 2d cal employer's continued v household finance corp 885_f2d_542 9th cir citing foley v interactive data corp p 2d sec_104 excludes only damages received on account of the prosecution or settlement of tort or tort type claims not the prosecution or settlement of economic rights arising out of a contract commissioner v schleier u s ____ 115_sct_2159 to the extent petitioner argues that the broad definition of a claim in the agreement with abmi covers potential claims for personal injuries thereby qualifying the settlement for exclusion under sec_104 we are not persuaded the existence of an agreement that contains a release of undisclosed or potential claims is not sufficient evidence in and of itself that the amounts paid under that agreement are eligible for sec_104 exclusion galligan v commissioner supra furthermore even if we were to set_aside the question of the payor's intent we find that based on the record petitioner's claims of tortious injury from his firing were motivated in this matter not by actionable injury to petitioner but rather by the tax advantage resulting to him for settlement on that ground knuckles v commissioner tcmemo_1964_33 affd 349_f2d_610 10th cir continued authority over its employee does not include the right to demand that the employee commit a criminal act to further its interests petitioner has failed to demonstrate however that it was ever the intent of the payor to settle such a claim based on the foregoing we find that the proceeds of petitioner's settlement with abmi are not excludable under sec_104 accordingly respondent is sustained on this issue self-employment_tax respondent determined in the notice_of_deficiency that due to adjustment to petitioner's schedule c income petitioner was liable for self-employment_tax under sec_1401 in the amount of dollar_figure in opposition petitioner argues that the settlement was excludable under sec_104 and therefore improperly reported by abmi as nonemployee income on irs form_1099 we find however that petitioner's arguments on this point are moot as we have already held for respondent on the question of whether the settlement was excludable from petitioner's income accordingly respondent is sustained on this issue as well sec_6662 penalty respondent determined an accuracy-related_penalty under sec_6662 with respect to petitioner's federal_income_tax return for negligence or disregard of rules or regulations in pertinent part sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or 5in computing petitioner's self-employment_income in the rule computation allowance will be made for respondent's concession that petitioner is entitled to schedule c deductions for in the amount of dollar_figure regulations sec_6662 c sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as including any careless reckless or intentional disregard petitioner has conceded that he failed to report the receipt of interest dividends and capital_gains during the taxable_year petitioner seeks to avoid imposition of a penalty under sec_6662 for this omission by arguing that it was attributable to the late receipt of a form_1099 from merrill lynch we find this explanation to be self-serving and lacking credibility furthermore petitioner failed to offer any evidence as to why an amended_return was not filed to report this income once the form_1099 was received based on the record we also find that petitioner was negligent in reporting his receipt of the settlement from abmi accordingly respondent's determination of an accuracy- related penalty is sustained decision will be entered under rule
